98 F.3d 1358
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Vincent J. NERVIANO, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 96-3280.
United States Court of Appeals, Federal Circuit.
Sept. 27, 1996.

70 M.S.P.R. 461 [VACATED BY 95 F.3d 1168].
REVIEW REINSTATED.
ON MOTION
RADER, Circuit Judge.

ORDER

1
Vincent J. Nerviano moves for reconsideration of the court's August 22, 1996 order, dismissing Nerviano's petition for review for failure to file a brief.*


2
Counsel for Nerviano states that he recently entered an appearance on behalf of Nerviano in this case and just learned that a brief was due.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Nerviano's motion is granted.  The mandate is recalled, the dismissal order is vacated, and the petition for review is reinstated.


5
(2) Nerviano's brief is due within 30 days of the date of filing of this order.



*
 We remind Nerviano that he must send a copy of all papers he files in this court to counsel for the Board, Melissa A. Mehring, Esq., Merit Systems Protection Board, 1120 Vermont Avenue, N.W., Suite 816, Washington, D.C. 20419